

 
NESS ENERGY INTERNATIONAL, INC. APPOINTS NEW EXECUTIVE VICE PRESIDENT AND CHIEF
OPERATING OFFICER
 
 
WILLOW PARK, TEXAS, U.S.A./NETANYA, ISRAEL, June 10, 2005 /PRNewswire-FirstCall/
— Ness Energy International, Inc. (OTC BB: NESS), today, announced the
appointment of its new Executive Vice President and Chief Operating Officer.
 
 
Ness Energy International welcomes Cary E. Hughes as its new Executive Vice
President and Chief Operating Officer. Mr. Hughes received his MBA from Schulich
School of Business in Toronto Canada. Mr. Hughes received his BA from Case
Western Reserve University, with majors in Political Science and Economics.
Besides his language skills in Russian, French and Spanish, Mr. Hughes has
received significant training in Marketing, business management, and leadership.
 
 
Mr. Sha Stephens, President and Chief Executive Officer of Ness Energy, was
pleased at being able to convince Mr. Hughes to leave his private practice with
Hughes and Associates to join Ness Energy. At Hughes and Associates, Mr. Hughes
directed his company of Houston based engineers to an alliance with an
Israeli-based consulting firm. Mr. Hughes developed and has brought to the
market millions of dollars in transactions in the oil and gas industry. Prior to
starting his own company Mr. Hughes developed and covered energy clients for
Societe Generale in Houston Texas. From 1998 to 2000 Mr. Hughes developed a
successful finance origination and marketing campaign in the commodity
derivative market with SG Canada in Toronto.
 
 
Mr. Sha Stephens commented “The appointment of Mr. Hughes marks the next step of
the New Outlook that was put into place when I came on board. His expertise in
finance, his contacts and relationships that he has established over his career
in the industry and most of all, his belief in The Vision of Ness, will prove to
be a win win for all involved. He has experience in Israel, having worked as a
financial consultant on the Yam Tethys project, Israel’s largest hydrocarbon
discovery to date, which will be of great value to us by having familiarity with
the players already involved in the country. We are truly excited about the
future of Ness.”
 
 
About Ness-The Vision
 
 
Ness Energy is an aggressive, emerging oil and gas company building on deals
that make sense. Ness Energy operates interests in the Ft. Worth Basin and the
Coastal Plains regions of Texas. Ness is also a very active player in the energy
industry in Israel, carrying out The Vision of The Company. Ness Energy is
building at a high-speed pace through Merger, Acquisitions, Drilling, Re-Work
and Re-Entry.
 
 
Certain Information
 
 
Figures are un-audited or estimates, unless otherwise noted, and are subject to
more complete final figures and footnotes in financial filings with the SEC.
Certain statements above are forward-looking based on Management’s expectations
or estimates, subject to change. Words like
“anticipates,”“expects,”“intends,”“plans,”“projects,”“believes,”“estimates” and
similar identify them. They are not guarantees of performance or otherwise and
are subject to risks, uncertainties and other factors, some beyond control and
difficult to predict. Therefore, outcomes may differ materially from these
statements. Do not place undue reliance on them. Unless legally required, the
Company undertakes no obligation to update publicly any forward-looking
statements, whether as a result of new information, future events or otherwise.
The Company disclaims information created or distributed by any outside party
and endorses only its official Press Releases. Comments concerning plans,
filings, reports or other documents are limited in that they may express
opinions or be summaries of less than all of the information.
 
CONTACT:
Ness Energy International, Inc.
Tina Sbriglia - Investor Relations
(817) 341-1477 or info@nessenergy.com
Visit us on the web at www.nessenergy.com

 
 

--------------------------------------------------------------------------------

 


